Citation Nr: 0029794	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-14 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied an increased rating for PTSD.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's disability from PTSD is manifested by serious 
impairment in social and occupational functioning.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his disability from PTSD has 
worsened and that he should be awarded an increased rating 
for the disorder.  For the reasons and bases discussed in 
this decision, the Board concludes that the criteria for a 
rating in excess 50 percent for PTSD have not been met.

Generally, a person who submits a claim for benefits under a 
law administered by the Secretary of the Department of 
Veterans Affairs (VA) has the burden of proof.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (1991).  The provision of 38 U.S.C.A. 
§ 5107 require the VA to assist the veteran in the 
development of his claim by obtaining relevant records and, 
where appropriate, providing the veteran a medical 
examination.  The Board is satisfied that the development 
mandated by 38 U.S.C.A. § 5107 has been accomplished and VA 
has no further duty to assist the veteran in developing facts 
pertinent to his claim.  The veteran has not advised VA of 
the existence of additional evidence which may be obtained.  
The veteran has been provided a recent psychiatric 
examination which has not substantiated entitlement to an 
increased rating for PTSD.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The rating schedule is used primarily as a guide 
in the evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  It is essential, both 
in the examination and in the evaluation of disability, that 
each disability be viewed in relation to its history.  38 
C.F.R. § 4.1 (1999).  Therefore, the Board will first 
consider the history of the veteran's neuropsychiatric 
disorders.  Then the Board will consider the more recent 
manifestations of the disability.

VA outpatient treatment records dated in March 1995 show that 
the veteran was being treated for symptoms associated with 
PTSD.  He was granted entitlement to service connection for 
PTSD by the RO's February 1996 rating decision.  Initially, 
the associated disability was rated 30 percent disabling, 
effective from March 1, 1995.  In a January 1997 rating 
decision, the RO awarded an increased rating of 50 percent 
effective from March 1, 1995.  The award followed VA 
examination in which the Global Assessment of Functioning 
(GAF) score indicated moderate difficulty in social and 
occupational functioning.  The severity of PTSD might be 
exacerbated by marital and social stress.

The current criteria for the evaluation of disability from 
PTSD provide that a 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for name of 
close relatives, own occupation, or own name.  A 70 percent 
rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as irritability, with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  A 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

The most recent claim for an increased rating for PTSD 
contained in the claims folder was filed in September 1998.  
Although the Board must considered the entire record, 
including the history of the disorder, because of laws 
concerning the effective date of increased ratings, the Board 
will especially consider pertinent evidence of disability 
which was generated within a year prior to the date of the 
claim and thereafter.  38 U.S.C.A. § 5110 (West 1991).

The following is a chronological review of the pertinent, 
recent evidence.  A VA outpatient treatment record dated in 
September 1997 showed that the veteran complained of symptoms 
of irritability, depression, nightmares, intrusive thoughts, 
decreased concentration and decreased libido.  An examiner 
reported an impression of chronic PTSD with associated 
depression.  When seen in March 1998, the veteran reported 
that he was getting enough sleep.  Objectively, he appeared 
calm, euthymic, and neatly groomed.  An examiner reported a 
diagnosis of PTSD with secondary dysthymic disorder, both 
with good response to Doxepin.  However, outpatient treatment 
notes dated in August 1998 document the veteran's reports 
that he was not doing well.  He also reported being more 
depressed and irritable.  He reported having increased sleep 
disturbance, more interpersonal difficulty, and was 
exhibiting patrolling behavior outside his house at night.  A 
treatment note dated in September 1998 indicated that the 
veteran appeared to be "back to baseline."  He was 
euthymic, in marked contrast to the previous month.  He 
stated that he was less depressed.  He denied situational 
factors which might have made his mood better.  The examiner 
indicated that the veteran's score on a scale used to measure 
overall functioning (GAF) score was 55, indicating moderate 
symptoms such as flattened affect, circumstantial speech, or 
occasional panic attacks, or indicative of moderate 
difficulty in social and occupational functioning, such as 
having few friend, or having conflicts with peers or co-
workers.

When the veteran was examined during outpatient treatment in 
October 1998, he appeared to be mildly agitated and 
depressed.  The examiner's impression was that the veteran 
had decompensated, with poorer response to medication.  The 
examiner assigned a GAF of 55, again indicative of moderate 
symptoms or moderate difficulty with social or occupational 
functioning.

The veteran underwent a VA neuropsychiatric examination in 
October 1998.  The examiner noted that he was receiving 
individual psychotherapy and psychopharmacological treatment 
including the antidepressant Doxepin.  He reportedly had been 
receiving psychiatric care for about 10 years.  

The veteran reported increased difficulty with dealing with 
intrusive memories of his combat experiences, increased 
difficulty with hypervigilance, anger, irritability and 
impatience causing him increased friction in the work place 
and at home.  He also complained of having nightmares of his 
combat experiences and having distress when exposed to 
stimuli which reminded him of such experiences.  The veteran 
reportedly avoided crowds and social contact.  He had lost 
interest in pleasurable activities.  He was described as 
walled-off, numbed, and detached, even from his wife, stating 
that he would rather be alone.  He reported having fairly 
continuous sadness and depression, as well as anxiety.  He 
had had suicidal ideation in the past.  Other symptoms 
included sleep pattern disturbance, hypervigilance, and 
heightened startle response.  

By way of social and vocational history, the examiner noted 
that the veteran had been married continuously for 20 years 
and was currently employed as an auto mechanic-a job he had 
held for two years.  On mental status examination, the 
veteran was alert, oriented, and cooperative.  He appeared to 
be somewhat depressed.  His thoughts were clear and goal 
oriented.  There was no evidence of delusion or 
hallucinations.  His cognitive abilities were grossly intact.  
There was no current suicidal ideation.  The examiner 
reported a diagnosis of chronic, severe PTSD.  The reported 
GAF score was 50, indicative of serious symptoms, such as 
suicidal ideation, or serious impairment in social or 
occupational functions, such as having no friends, or being 
unable to keep a job.

The Board has reviewed the entire record and finds that the 
veteran's disability from PTSD more nearly results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  This finding is given support by the 
assessment, following the recent psychiatric examination, of 
severe disability.  In addition, the GAF score assigned on 
examination connotes serious social and occupational 
impairment.  As to the nature of the veteran's symptoms, 
these include depression, sleep disturbance, impaired impulse 
control with irritability, difficulty in adapting to stress 
and inability to establish and maintain effective 
relationships.  Accordingly, a rating of 70 percent is in 
order.  

The veteran has been able to maintain employment, and has 
maintained some interpersonal relationships.  He also  does 
not exhibit gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.  
Accordingly, he is not totally disabled by reason of PTSD, 
and, therefore, is entitled to a 70 percent rating, but no 
higher, for the disability.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2 (1999).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  The veteran's neuropsychiatric 
disability, as discussed above, does not approximate the 
criteria for a 100 percent schedular rating. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent -
- are assignable pursuant to the former and current 
regulations when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent or extended hospitalization for his 
neuropsychiatric disorder, nor is it shown that the disorder 
so markedly interferes with employment as to render 
impractical the application of regular schedular standards.  
Finally, there is no evidence that the impairment resulting 
solely from the veteran's neuropsychiatric disorder warrants 
extra-schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
PTSD is adequately compensated by the 50 percent schedular 
evaluation.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted.



ORDER

An increased rating for PTSD is granted, subject to the 
criteria that govern the payment of monetary awards.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 1 -


